Grant, J.
Respondent was convicted of resisting an officer. The treasurer of the village of Benzonia, in July, 1901, by virtue of his tax roll and warrant, levied upon certain personal property as the property of Otis Smith for a tax levied against him. While in the act of removing it, the respondent interfered, and resisted the officer. Two defenses were interposed:
1. That the property seized belonged to respondent, although in the possession of Otis Smith, and he offered to show ownership in himself.
2. The illegality of the organization of the village of Benzonia.
*71Both defenses were ruled out, and respondent was convicted.
Upon the first point counsel for respondent relies upon People v. Clements, 68 Mich. 655 (36 N. W. 792, 13 Am. St. Rep. 373). In that case a sheriff levied u'pon exempt property, and it was held that the debtor was not compelled to submit to a trespass without reasonable resistance. That case does not apply to property not exempt, and which is seized by virtue of a tax' warrant, and the officer has already seized and is in possession of the property. The treasurer in this case loaded the property, and was in the public highway in the act of removing it, when the repondent forcibly interfered. Under Sears v. Cottrell, 5 Mich. 251, the levy was lawful.
The village of Benzonia was organized by an act of the legislature in 1899. Its organization cannot now be collaterally attacked. Carleton v. People, 10 Mich. 250, 255; Coe v. Gregory, 53 Mich. 19 (18 N. W. 541).
Conviction affirmed.
Hooker, C. J., Moore and Montgomery, JJ., concurred. Long, J., did not sit.